Citation Nr: 1016693	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  08-37 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a higher level of special monthly compensation 
(SMC) based on the need for aid and attendance.  

(The issues of entitlement to service connection for acne, 
loss of balance, high frequency hearing loss, peripheral 
vision disorder, gastroesophageal reflux disease (GERD), 
hypertension, fibromyalgia, irritable bowel syndrome (IBS), a 
bladder disorder, gingivitis, high cholesterol, and heart 
disease, other than hypertension, entitlement to SMC based on 
loss of use of a creative organ, entitlement to SMC based on 
anatomical loss of a creative organ, entitlement to a rating 
in excess of 40 percent for lumbosacral strain, entitlement 
to a rating in excess of 20 percent for cervical strain, and 
entitlement to an earlier effective date, prior to May 31, 
1986, for the grant of service connection for organic mood 
disorder secondary to brain trauma are addressed in a 
separate Board decision.)




REPRESENTATION

Appellant represented by:	Alejandro G. Novak


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1976 to 
December 1977, with subsequent service in the Army Reserve, 
to include active duty for training.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision in 
which the RO, in pertinent part, denied entitlement to a 
higher level of SMC, based on the need for a higher level of 
care for aid and attendance.  

In March 2010, the Veteran and her son testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record.  In 
connection with the hearing, the Veteran submitted additional 
evidence, along with a signed waiver of RO consideration of 
the evidence.  The Board accepts this evidence for inclusion 
in the record.  See 38 C.F.R. § 20.1304 (2009). 

The record reflects that the Veteran was previously 
represented by the American Legion, as reflected in a 
November 2006 VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative.  In January 2008, 
the Veteran indicated that she was rescinding representation 
from the American Legion, and was assigning her son as her 
representative in regard to her claim for a higher rate of 
SMC based on aid and attendance.  The Veteran filed a VA Form 
21-22a, Appointment of Individual as Claimant's 
Representative, naming her son as her representative.  See 
38 C.F.R. § 14.630 (2009).  In the VA Form 21-22a, the 
Veteran indicated that her son was only representing her in 
regard to her claim for a higher rate of SMC based on aid and 
attendance.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The Veteran is service-connected for organic mood 
disorder, secondary to head injury from motor vehicle 
accident, rated 100 percent disabling, lumbosacral strain, 
rated 40 percent disabling, cervical strain, rated 20 percent 
disabling, temporomandibular joint syndrome, rated 10 percent 
disabling, and allergic rhinitis, rated 0 percent disabling.  

3.  The Veteran has not been shown to have service-connected 
disabilities manifested by either the anatomical loss or loss 
of use of one or both feet; the anatomical loss or loss of 
use of one or both hands; vision impairment; anatomical loss 
or loss of use of any extremity; or paraplegia.  


CONCLUSION OF LAW

The criteria for a higher level of SMC based on the need for 
aid and attendance are not met.  38 U.S.C.A. § 1114 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.350, 3.352 (2009).   

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (Court) have been fulfilled.  In 
this case, the Veteran's claim for an increase in aid and 
attendance was received in January 2001.  Thereafter, she was 
notified of the general provisions of the VCAA by the RO in 
correspondence dated in March 2007.  This letter notified the 
Veteran of VA's responsibilities in obtaining information to 
assist the Veteran in completing her claim, identified the 
Veteran's duties in obtaining information and evidence to 
substantiate her claim, and provided other pertinent 
information regarding the VCAA.  Thereafter, the claim was 
reviewed and the January 2008 rating decision was issued.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio 
v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 
(Fed. Cir. 2007).

During the pendency of this appeal, the Court, in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  
Notice as to this matter was provided in March 2006, 
September 2006, and June 2007.

The Veteran has been made aware of the information and 
evidence necessary to substantiate her claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file shows that VA has conducted reasonable 
efforts to assist her in obtaining evidence necessary to 
substantiate her claim during the course of this appeal.  VA 
and private treatment records have been obtained and 
associated with her claims file.  

The Board notes that a VA examination was not conducted in 
connection with the claim for a higher rate of SMC based on 
the need for aid and attendance.  As will be discussed below, 
the Veteran does not meet the threshold requirement of 
entitlement to SMC at the maximum rate of 38 U.S.C.A. 
§ 1114(o) or (p) or at the intermediate rate between 
38 U.S.C.A. § 1114(n) and (o) plus SMC under 38 U.S.C.A. 
§ 1114(k).  As such, a VA examination to evaluate her need 
for aid and attendance or a higher level of care is not 
warranted.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 
3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

The Board notes that, in the separate decision and remand 
issued on this date, the Board is remanding issues of service 
connection for acne, loss of balance, high frequency hearing 
loss, hypertension, fibromyalgia, IBS, and a bladder 
disorder, and the issue of SMC based on loss of use of a 
creative organ, in part, to obtain records from the Social 
Security Administration (SSA).  However, these records cannot 
demonstrate entitlement to SMC at the maximum rate of 
38 U.S.C.A. § 1114(o) or (p) or at the intermediate rate 
between 38 U.S.C.A. § 1114(n) and (o) plus SMC under 
38 U.S.C.A. § 1114(k).  Based on the foregoing, the Board 
finds that the SSA records are not pertinent to the claim 
herein decided as to require that additional adjudication 
resources be expended to obtain these records.  See 
38 U.S.C.A. § 5103A(b),(c); Baker v. West, 11 Vet. App. 163, 
169 (1998); Grivois v. Brown, 6 Vet. App. 136, 139 (1994); 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  

Similarly, in the separate decision and remand, the Board is 
remanding the aforementioned claims to obtain outstanding VA 
and private treatment records; however, as these records also 
cannot demonstrate entitlement to SMC at the maximum rate of 
38 U.S.C.A. § 1114(o) or (p) or at the intermediate rate 
between 38 U.S.C.A. § 1114(n) and (o) plus SMC under 
38 U.S.C.A. § 1114(k), they are also not pertinent to the 
claim herein decided.  As such, a remand to obtain these 
records would impose unnecessary additional burdens on 
adjudication resources, with no benefit flowing to the 
Veteran, and is, thus, unnecessary.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).  
Furthermore, the Veteran has not identified any additional, 
relevant evidence that has not been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate her claim, and she has been 
notified of VA's efforts to assist her.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating her claim.

Law and Regulations

Applicable VA regulations provide special monthly 
compensation under 38 U.S.C.A. § 1114 as follows:

(a) Ratings under 38 U.S.C. 1114(k). Special monthly 
compensation under 38 U.S.C. 1114(k) is payable for each 
anatomical loss or loss of use of one hand, one foot, both 
buttocks, one or more creative organs, blindness of one eye 
having only light perception, deafness of both ears, having 
absence of air and bone conduction, complete organic aphonia 
with constant inability to communicate by speech or, in the 
case of a woman veteran, loss of 25% or more of tissue from a 
single breast or both breasts in combination (including loss 
by mastectomy or partial mastectomy), or following receipt of 
radiation treatment of breast tissue. This special 
compensation is payable in addition to the basic rate of 
compensation otherwise payable on the basis of degree of 
disability, provided that the combined rate of compensation 
does not exceed the monthly rate set forth in 38 U.S.C. 
1114(l) when authorized in conjunction with any of the 
provisions of 38 U.S.C. 1114(a) through (j) or (s). When 
there is entitlement under 38 U.S.C. 1114(l) through (n) or 
an intermediate rate under (p) such additional allowance is 
payable for each such anatomical loss or loss of use existing 
in addition to the requirements for the basic rates, provided 
the total does not exceed the monthly rate set forth in 38 
U.S.C. 1114(o). The limitations on the maximum compensation 
payable under this paragraph are independent of and do not 
preclude payment of additional compensation for dependents 
under 38 U.S.C. 1115, or the special allowance for aid and 
attendance provided by 38 U.S.C. 1114(r). 

(1) Creative organ. 

(i) Loss of a creative organ will be shown by acquired 
absence of one or both testicles (other than undescended 
testicles) or ovaries or other creative organ. 

(ii) When loss or loss of use of a creative organ resulted 
from wounds or other trauma sustained in service, or resulted 
from operations in service for the relief of other 
conditions, the creative organ becoming incidentally 
involved, the benefit may be granted. 

(iii) Loss or loss of use traceable to an elective operation 
performed subsequent to service, will not establish 
entitlement to the benefit. If, however the operation after 
discharge was required for the correction of a specific 
injury caused by a preceding operation in service. it will 
support authorization of the benefit. When the existence of 
disability is established meeting the above requirements for 
nonfunctioning testicle due to operation after service, 
resulting in loss of use, the benefit may be granted even 
though the operation is one of election. An operation is not 
considered to be one of election where it is advised on sound 
medical judgment for the relief of a pathological condition 
or to prevent possible future pathological consequences. 

(iv) Atrophy resulting from mumps followed by orchitis in 
service is service connected. Since atrophy is usually 
perceptible within 1 to 6 months after infection subsides, an 
examination more than 6 months after the subsidence of 
orchitis demonstrating a normal genitourinary system will be 
considered in determining rebuttal of service incurrence of 
atrophy later demonstrated. Mumps not followed by orchitis in 
service will not suffice as the antecedent cause of 
subsequent atrophy for the purpose of authorizing the 
benefit. 

(2) Foot and hand. 

(i) Loss of use of a hand or a foot will be held to exist 
when no effective function remains other than that which 
would be equally well served by an amputation stump at the 
site of election below elbow or knee with use of a suitable 
prosthetic appliance. The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance, propulsion, etc., in the case of the foot, could be 
accomplished equally well by an amputation stump with 
prosthesis; for example: 

(a) Extremely unfavorable complete ankylosis of the knee, or 
complete ankylosis of two major joints of an extremity, or 
shortening of the lower extremity of 3 1/2 inches or more, 
will constitute loss of use of the hand or foot involved. 

(b) Complete paralysis of the external popliteal nerve 
(common peroneal) and consequent footdrop, accompanied by 
characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve, will be taken as loss of 
use of the foot. 

(3) Both buttocks. 

(i) Loss of use of both buttocks shall be deemed to exist 
when there is severe damage by disease or injury to muscle 
group XVII, bilateral, (diagnostic code 5317) and additional 
disability making it impossible for the disabled person, 
without assistance, to rise from a seated position and from a 
stooped position (fingers to toes position) and to maintain 
postural stability (the pelvis upon head of femur). The 
assistance may be done by the person's own hands or arms, 
and, in the matter of postural stability, by a special 
appliance. 

(ii) Special monthly compensation for loss or loss of use of 
both lower extremities (38 U.S.C. 1114(l) through (n)) will 
not preclude additional compensation under 38 U.S.C. 1114(k) 
for loss of use of both buttocks where appropriate tests 
clearly substantiate that there is such additional loss. 

(4) Eye. Loss of use or blindness of one eye, having only 
light perception, will be held to exist when there is 
inability to recognize test letters at 1 foot and when 
further examination of the eye reveals that perception of 
objects, hand movements, or counting fingers cannot be 
accomplished at 3 feet. Lesser extents of vision, 
particularly perception of objects, hand movements, or 
counting fingers at distances less than 3 feet is considered 
of negligible utility. 

(5) Deafness. Deafness of both ears, having absence of air 
and bone conduction will be held to exist where examination 
in a Department of Veterans Affairs authorized audiology 
clinic under current testing criteria shows bilateral hearing 
loss is equal to or greater than the minimum bilateral 
hearing loss required for a maximum rating evaluation under 
the rating schedule. 

(6) Aphonia. Complete organic aphonia will be held to exist 
where there is a disability of the organs of speech which 
constantly precludes communication by speech. 

(b) Ratings under 38 U.S.C. 1114(l). The special monthly 
compensation provided by 38 U.S.C. 1114(l) is payable for 
anatomical loss or loss of use of both feet, one hand and one 
foot, blindness in both eyes with visual acuity of 5/200 or 
less or being permanently bedridden or so helpless as to be 
in need of regular aid and attendance. 

(1) Extremities. The criteria for loss and loss of use of an 
extremity contained in paragraph (a)(2) of this section are 
applicable. 

(2) Eyes, bilateral. 5/200 visual acuity or less bilaterally 
qualifies for entitlement under 38 U.S.C. 1114(l). However, 
evaluation of 5/200 based on acuity in excess of that degree 
but less than 10/200 (§4.83 of this chapter) does not 
qualify. Concentric contraction of the field of vision beyond 
5 degrees in both eyes is the equivalent of 5/200 visual 
acuity. 

(3) Need for aid and attendance. The criteria for determining 
that a veteran is so helpless as to be in need of regular aid 
and attendance are contained in §3.352(a). 

(4) Permanently bedridden. The criteria for rating are 
contained in §3.352(a). Where possible, determinations should 
be on the basis of permanently bedridden rather than for need 
of aid and attendance (except where 38 U.S.C. 1114(r) is 
involved) to avoid reduction during hospitalization where aid 
and attendance is provided in kind. 

(c) Ratings under 38 U.S.C. 1114(m). 

(1) The special monthly compensation provided by 38 U.S.C. 
1114(m) is payable for any of the following conditions: 

(i) Anatomical loss or loss of use of both hands; 

(ii) Anatomical loss or loss of use of both legs at a level, 
or with complications, preventing natural knee action with 
prosthesis in place; 

(iii) Anatomical loss or loss of use of one arm at a level, 
or with complications, preventing natural elbow action with 
prosthesis in place with anatomical loss or loss of use of 
one leg at a level, or with complications, preventing natural 
knee action with prosthesis in place; 

(iv) Blindness in both eyes having only light perception; 

(v) Blindness in both eyes leaving the veteran so helpless as 
to be in need of regular aid and attendance. 

(2) Natural elbow or knee action. In determining whether 
there is natural elbow or knee action with prosthesis in 
place, consideration will be based on whether use of the 
proper prosthetic appliance requires natural use of the 
joint, or whether necessary motion is otherwise controlled, 
so that the muscles affecting joint motion, if not already 
atrophied, will become so. If there is no movement in the 
joint, as in ankylosis or complete paralysis, use of 
prosthesis is not to be expected, and the determination will 
be as though there were one in place. 

(3) Eyes, bilateral. With visual acuity 5/200 or less or the 
vision field reduced to 5 degree concentric contraction in 
both eyes, entitlement on account of need for regular aid and 
attendance will be determined on the facts in the individual 
case. 

(d) Ratings under 38 U.S.C. 1114(n). The special monthly 
compensation provided by 38 U.S.C. 1114(n) is payable for any 
of the conditions which follow: Amputation is a prerequisite 
except for loss of use of both arms and blindness without 
light perception in both eyes. If a prosthesis cannot be worn 
at the present level of amputation but could be applied if 
there were a reamputation at a higher level, the requirements 
of this paragraph are not met; instead, consideration will be 
given to loss of natural elbow or knee action. 

(1) Anatomical loss or loss of use of both arms at a level or 
with complications, preventing natural elbow action with 
prosthesis in place; 

(2) Anatomical loss of both legs so near the hip as to 
prevent use of a prosthetic appliance; 

(3) Anatomical loss of one arm so near the shoulder as to 
prevent use of a prosthetic appliance with anatomical loss of 
one leg so near the hip as to prevent use of a prosthetic 
appliance; 

(4) Anatomical loss of both eyes or blindness without light 
perception in both eyes. 

(e) Ratings under 38 U.S.C. 1114 (o). 

(1) The special monthly compensation provided by 38 U.S.C. 
1114(o) is payable for any of the following conditions: 

(i) Anatomical loss of both arms so near the shoulder as to 
prevent use of a prosthetic appliance; 

(ii) Conditions entitling to two or more of the rates (no 
condition being considered twice) provided in 38 U.S.C. 
1114(l) through (n); 

(iii) Bilateral deafness rated at 60 percent or more 
disabling (and the hearing impairment in either one or both 
ears is service connected) in combination with service-
connected blindness with bilateral visual acuity 20/200 or 
less. 

(iv) Service-connected total deafness in one ear or bilateral 
deafness rated at 40 percent or more disabling (and the 
hearing impairment in either one of both ears is service-
connected) in combination with service-connected blindness of 
both eyes having only light perception or less. 

(2) Paraplegia. Paralysis of both lower extremities together 
with loss of anal and bladder sphincter control will entitle 
to the maximum rate under 38 U.S.C. 1114(o), through the 
combination of loss of use of both legs and helplessness. The 
requirement of loss of anal and bladder sphincter control is 
met even though incontinence has been overcome under a strict 
regimen of rehabilitation of bowel and bladder training and 
other auxiliary measures. 

(3) Combinations. Determinations must be based upon separate 
and distinct disabilities. This requires, for example, that 
where a veteran who had suffered the loss or loss of use of 
two extremities is being considered for the maximum rate on 
account of helplessness requiring regular aid and attendance, 
the latter must be based on need resulting from pathology 
other than that of the extremities. If the loss or loss of 
use of two extremities or being permanently bedridden leaves 
the person helpless, increase is not in order on account of 
this helplessness. Under no circumstances will the 
combination of "being permanently bedridden" and "being so 
helpless as to require regular aid and attendance" without 
separate and distinct anatomical loss, or loss of use, of two 
extremities, or blindness, be taken as entitling to the 
maximum benefit. The fact, however, that two separate and 
distinct entitling disabilities, such as anatomical loss, or 
loss of use of both hands and both feet, result from a common 
etiological agent, for example, one injury or rheumatoid 
arthritis, will not preclude maximum entitlement. 
(4) Helplessness. The maximum rate, as a result of including 
helplessness as one of the entitling multiple disabilities, 
is intended to cover, in addition to obvious losses and 
blindness, conditions such as the loss of use of two 
extremities with absolute deafness and nearly total blindness 
or with severe multiple injuries producing total disability 
outside the useless extremities, these conditions being 
construed as loss of use of two extremities and helplessness. 

(f) Intermediate or next higher rate. An intermediate rate 
authorized by this paragraph shall be established at the 
arithmetic mean, rounded to the nearest dollar, between the 
two rates concerned. 

(1) Extremities. 

(i) Anatomical loss or loss of use of one foot with 
anatomical loss or loss of use of one leg at a level, or with 
complications preventing natural knee action with prosthesis 
in place, shall entitle to the rate between 38 U.S.C. 1114(l) 
and (m). 

(ii) Anatomical loss or loss of use of one foot with 
anatomical loss of one leg so near the hip as to prevent use 
of prosthetic appliance shall entitle to the rate under 38 
U.S.C. 1114(m). 

(iii) Anatomical loss or loss of use of one foot with 
anatomical loss or loss of use of one arm at a level, or with 
complications, preventing natural elbow action with 
prosthesis in place, shall entitle to the rate between 38 
U.S.C. 1114(l) and (m). 

(iv) Anatomical loss or loss of use of one foot with 
anatomical loss or loss of use of one arm so near the 
shoulder as to prevent use of a prosthetic appliance shall 
entitle to the rate under 38 U.S.C. 1114(m). 

(v) Anatomical loss or loss of use of one leg at a level, or 
with complications, preventing natural knee action with 
prosthesis in place with anatomical loss of one leg so near 
the hip as to prevent use of a prosthetic appliance, shall 
entitle to the rate between 38 U.S.C. 1114(m) and (n). 
(vi) Anatomical loss or loss of use of one leg at a level, or 
with complications, preventing natural knee action with 
prosthesis in place with anatomical loss or loss of use of 
one hand, shall entitle to the rate between 38 U.S.C. 1114(l) 
and (m). 

(vii) Anatomical loss or loss of use of one leg at a level, 
or with complications, preventing natural knee action with 
prosthesis in place with anatomical loss of one arm so near 
the shoulder as to prevent use of a prosthetic appliance, 
shall entitle to the rate between 38 U.S.C. 1114(m) and (n). 

(viii) Anatomical loss of one leg so near the hip as to 
prevent use of a prosthetic appliance with anatomical loss or 
loss of use of one hand shall entitle to the rate under 38 
U.S.C. 1114(m). 

(ix) Anatomical loss of one leg so near the hip as to prevent 
use of a prosthetic appliance with anatomical loss or loss of 
use of one arm at a level, or with complications, preventing 
natural elbow action with prosthesis in place, shall entitle 
to the rate between 38 U.S.C. 1114(m) and (n). 

(x) Anatomical loss or loss of use of one hand with 
anatomical loss or loss of use of one arm at a level, or with 
complications, preventing natural elbow action with 
prosthesis in place, shall entitle to the rate between 38 
U.S.C. 1114(m) and (n). 

(xi) Anatomical loss or loss of use of one hand with 
anatomical loss of one arm so near the shoulder as to prevent 
use of a prosthetic appliance shall entitle to the rate under 
38 U.S.C. 1114(n). 

(xii) Anatomical loss or loss of use of one arm at a level, 
or with complications, preventing natural elbow action with 
prosthesis in place with anatomical loss of one arm so near 
the shoulder as to prevent use of a prosthetic appliance, 
shall entitle to the rate between 38 U.S.C. 1114(n) and (o). 

(2) Eyes, bilateral, and blindness in connection with 
deafness and/or loss or loss of use of a hand or foot. 
(i) Blindness of one eye with 5/200 visual acuity or less and 
blindness of the other eye having only light perception will 
entitle to the rate between 38 U.S.C. 1114(l) and (m). 

(ii) blindness of one eye with 5/200 visual acuity or less 
and anatomical loss of, or blindness having no light 
perception in the other eye, will entitle to a rate equal to 
38 U.S.C. 1114(m). 

(iii) Blindness of one eye having only light perception and 
anatomical loss of, or blindness having no light perception 
in the other eye, will entitle to a rate between 38 U.S.C. 
1114(m) and (n). 

(iv) Blindness in both eyes with visual acuity of 5/200 or 
less, or blindness in both eyes rated under subparagraph 
(2)(i) or (ii) of this paragraph, when accompanied by 
service-connected total deafness in one ear, will afford 
entitlement to the next higher intermediate rate of if the 
veteran is already entitled to an intermediate rate, to the 
next higher statutory rate under 38 U.S.C. 1114, but in no 
event higher than the rate for (o). 

(v) Blindness in both eyes having only light perception or 
less, or rated under subparagraph (2)(iii) of this paragraph, 
when accompanied by bilateral deafness (and the hearing 
impairment in either one or both ears is service-connected) 
rated at 10 or 20 percent disabling, will afford entitlement 
to the next higher intermediate rate, or if the veteran is 
already entitled to an intermediate rate, to the next higher 
statutory rate under 38 U.S.C. 1114, but in no event higher 
than the rate for (o). 

(vi) Blindness in both eyes rated under 38 U.S.C. 1114(l), 
(m) or (n), or rated under subparagraphs (2)(i), (ii) or 
(iii) of this paragraph, when accompanied by bilateral 
deafness rated at no less than 30 percent, and the hearing 
impairment in one or both ears is service-connected, will 
afford entitlement to the next higher statutory rate under 38 
U.S.C. 1114, or if the veteran is already entitled to an 
intermediate rate, to the next higher intermediate rate, but 
in no event higher than the rate for (o). 

(vii) Blindness in both eyes rated under 38 U.S.C. 1114(l), 
(m), or (n), or under the intermediate or next higher rate 
provisions of this subparagraph, when accompanied by: 

(A) Service-connected loss or loss of use of one hand, will 
afford entitlement to the next higher statutory rate under 38 
U.S.C. 1114 or, if the veteran is already entitled to an 
intermediate rate, to the next higher intermediate rate, but 
in no event higher than the rate for (o); or 

(B) Service-connected loss or loss of use of one foot which 
by itself or in combination with another compensable 
disability would be ratable at 50 percent or more, will 
afford entitlement to the next higher statutory rate under 38 
U.S.C. 1114 or, if the veteran is already entitled to an 
intermediate rate, to the next higher intermediate rate, but 
in no event higher than the rate for (o); or 

(C) Service-connected loss or loss of use of one foot which 
is ratable at less than 50 percent and which is the only 
compensable disability other than bilateral blindness, will 
afford entitlement to the next higher intermediate rate or, 
if the veteran is already entitled to an intermediate rate, 
to the next higher statutory rate under 38 U.S.C. 1114, but 
in no event higher than the rate for (o). 

(3) Additional independent 50 percent disabilities. In 
addition to the statutory rates payable under 38 U.S.C. 
1114(l) through (n) and the intermediate or next higher rate 
provisions outlined above, additional single permanent 
disability or combinations of permanent disabilities 
independently ratable at 50 percent or more will afford 
entitlement to the next higher intermediate rate or if 
already entitled to an intermediate rate to the next higher 
statutory rate under 38 U.S.C. 1114, but not above the (o) 
rate. In the application of this subparagraph the disability 
or disabilities independently ratable at 50 percent or more 
must be separate and distinct and involve different 
anatomical segments or bodily systems from the conditions 
establishing entitlement under 38 U.S.C. 1114(l) through (n) 
or the intermediate rate provisions outlined above. The 
graduated ratings for arrested tuberculosis will not be 
utilized in this connection, but the permanent residuals of 
tuberculosis may be utilized. 

(4) Additional independent 100 percent ratings. In addition 
to the statutory rates payable under 38 U.S.C. 1114(l) 
through (n) and the intermediate or next higher rate 
provisions outlined above additional single permanent 
disability independently ratable at 100 percent apart from 
any consideration of individual unemployability will afford 
entitlement to the next higher statutory rate under 38 U.S.C. 
1114 or if already entitled to an intermediate rate to the 
next higher intermediate rate, but in no event higher than 
the rate for (o). In the application of this subparagraph the 
single permanent disability independently ratable at 100 
percent must be separate and distinct and involve different 
anatomical segments or bodily systems from the conditions 
establishing entitlement under 38 U.S.C. 1114(l) through (n) 
or the intermediate rate provisions outlined above. 

(i) Where the multiple loss or loss of use entitlement to a 
statutory or intermediate rate between 38 U.S.C. 1114(l) and 
(o) is caused by the same etiological disease or injury, that 
disease or injury may not serve as the basis for the 
independent 50 percent or 100 percent unless it is so rated 
without regard to the loss or loss of use. 

(ii) The graduated ratings for arrested tuberculosis will not 
be utilized in this connection, but the permanent residuals 
of tuberculosis may be utilized. 

(5) Three extremities. Anatomical loss or loss of use, or a 
combination of anatomical loss and loss of use, of three 
extremities shall entitle a veteran to the next higher rate 
without regard to whether that rate is a statutory rate or an 
intermediate rate. The maximum monthly payment under this 
provision may not exceed the amount stated in 38 U.S.C. 
1114(p). 

(g) Inactive tuberculosis (complete arrest). The rating 
criteria for determining inactivity of tuberculosis are set 
out in §3.375. 

(1) For a veteran who was receiving or entitled to receive 
compensation for tuberculosis on August 19, 1968, the minimum 
monthly rate is $67. This minimum special monthly 
compensation is not to be combined with or added to any other 
disability compensation. 

(2) For a veteran who was not receiving or entitled to 
receive compensation for tuberculosis on August 19, 1968, the 
special monthly compensation authorized by paragraph (g)(1) 
of this section is not payable. 

(h) Special aid and attendance benefit; 38 U.S.C. 1114(r): 

(1) Maximum compensation cases. A veteran receiving the 
maximum rate under 38 U.S.C. 1114 (o) or (p) who is in need 
of regular aid and attendance or a higher level of care is 
entitled to an additional allowance during periods he or she 
is not hospitalized at United States Government expense. (See 
§3.552(b)(2) as to continuance following admission for 
hospitalization.) Determination of this need is subject to 
the criteria of §3.352. The regular or higher level aid and 
attendance allowance is payable whether or not the need for 
regular aid and attendance or a higher level of care was a 
partial basis for entitlement to the maximum rate under 38 
U.S.C. 1114(o) or (p), or was based on an independent factual 
determination. 

(2) Entitlement to compensation at the intermediate rate 
between 38 U.S.C. 1114(n) and (o) plus special monthly 
compensation under 38 U.S.C. 1114(k). A veteran receiving 
compensation at the intermediate rate between 38 U.S.C. 
1114(n) and (o) plus special monthly compensation under 38 
U.S.C. 1114(k) who establishes a factual need for regular aid 
and attendance or a higher level of care, is also entitled to 
an additional allowance during periods he or she is not 
hospitalized at United States Government expense. (See 
§3.552(b)(2) as to continuance following admission for 
hospitalization.) Determination of the factual need for aid 
and attendance is subject to the criteria of §3.352. 

(3) Amount of the allowance. The amount of the additional 
allowance payable to a veteran in need of regular aid and 
attendance is specified in 38 U.S.C. 1114(r)(1). The amount 
of the additional allowance payable to a veteran in need of a 
higher level of care is specified in 38 U.S.C. 1114(r)(2). 
The higher level aid and attendance allowance authorized by 
38 U.S.C. 1114(r)(2) is payable in lieu of the regular aid 
and attendance allowance authorized by 38 U.S.C. 1114(r)(1). 

38 C.F.R. § 3.350 (2009).  

The following criteria will be considered in determining 
whether the Veteran is in need of the regular aid and 
attendance of another person: the inability of the Veteran to 
dress or undress herself, or to keep herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without such aid; the 
inability of the Veteran to feed herself through the loss of 
coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the Veteran from the 
hazards or dangers incident to her daily environment.  38 
C.F.R. § 3.352(a).

The need for a higher level of care is considered to be the 
need for personal health care services provided on a daily 
basis in the veteran's home by a person who is licensed to 
provide such services or who provides such services under the 
regular supervision of a licensed health care professional. 
Personal health care services include, but are not limited 
to, service such as physical therapy, administration of 
injections, placement of indwelling catheters, the changing 
of sterile dressings, or like functions that require 
professional health care training or regular supervision of a 
trained health care professional to perform.  38 C.F.R. § 
3.352(b)(2).

Factual Background and Analysis

The Veteran is currently receiving SMC at the intermediate 
rate between 38 U.S.C.A. § 1114(l) and § 1114(m) based on 
being so helpless as to be in need of regular aid and 
attendance with additional disabilities independently ratable 
at 50 percent or more.  38 U.S.C.A. § 1114; 38 C.F.R. § 
3.350.  She claims that she is entitled to a higher level of 
SMC.  In July 2002, she specifically stated that she was 
seeking higher compensation as authorized by 38 U.S.C.A. 
§ 1114(o) and (r)(1), due to two special monthly 
compensations.  

In correspondence dated in February 2007, Dr. B.W., a private 
psychiatrist, stated that, due to brain injury with resultant 
impairment, the Veteran was in need of additional funds to 
cover aides and attendants to prevent hospitalization or 
placement in an assisted living facility or nursing home.  In 
correspondence dated in June 2007, Dr. B.W. stated that the 
Veteran had a well-established history of cognitive disorder 
secondary to traumatic brain injury (TBI), with an additional 
diagnosis of PTSD.  He stated that, as a result of her brain 
injury, she had cognitive deficits that affected her ability 
to drive.  He added that she was unreliable regarding 
medication administration and, therefore, required home 
health for proper monitoring.  He stated that she had not 
taken medications correctly on several occasions, leading to 
hospitalization.  He further noted that she described vertigo 
and dizziness secondary to brain injury and stated that she 
was, in general, unable to function independently outside of 
a supervised living environment.  

In a September 2007 letter, the VA Centralized Fee Unit in 
Salem, Virginia advised Gentiva Total Care of Winston-Salem 
that payment had been approved for a member of their staff to 
provide the Veteran with weekly visits until December 27, 
2007.  This letter reflects that, in addition to medication 
management and monitoring, health monitoring, caregiver 
education, and care needs assessment, the Veteran was to be 
afforded physical therapy, up to three visits for care and 
equipment needs assessment, and caregiver education, and 
occupational therapy, up to three visits for home safety 
evaluation, equipment needs assessment, and caregiver 
education

In correspondence dated in January 2008, the Veteran's son 
reported that because of her memory disorder, the Veteran 
needed to have medication put in her pill box and given to 
her, stating that she had overdosed in the past.  He stated 
that he had performed many duties in the household to assist 
his mother, beyond the four hours a day, Monday through 
Friday, when her aide was not at her home.  He stated that 
the aide bathed her, shampooed her hair, cooked, cleaned, 
gave massages, and ran errands.  He added that a nurse came 
every Tuesday to put her medicine in her pill box and take 
her blood pressure.  In correspondence dated in May 2008, the 
Veteran reported that aid and attendance had been increased 
to seven days a week, but she was requesting that aid and 
attendance be increased based on actual need.  

In correspondence dated in November 2008, Bayada Nurses 
stated that services authorized by VA for the Veteran began 
in October 2007, and that Certified Nursing Aides had been 
sent to work with the Veteran each week.  A March 2009 record 
from the Salisbury VA Medical Center (VAMC) reflects that a 
home health aide was authorized five hours per day, seven 
days a week, through August 2009.  

During the March 2010 hearing, the Veteran's son testified 
that the Veteran had aides which performed multiple duties 
for her in her home.  The Veteran testified that she used a 
walker to get around her house, and used a scooter if she had 
to go somewhere out of the house.  She stated that her aide 
made her breakfast and gave her a shower and that a nurse 
came to her house every Monday to take her blood pressure.  

As noted above, SMC is currently in effect for aid and 
attendance.  The Veteran is seeking a higher level of SMC 
based on aid and attendance.  A higher level of SMC is 
available, pursuant to 38 U.S.C.A. § 1114(r).  The Board 
recognizes that the Veteran receives home health assistance, 
and has furnished medical evidence indicating that such home 
health services are required; however, even if the Board were 
to find that the Veteran requires a higher level of care as 
defined in 38 C.F.R. § 3.352(b)(2), and met that requirement, 
as well as the requirement for the need of regular aid and 
attendance, the Veteran must also be entitled to the higher 
special monthly compensation authorized under 38 U.S.C.A. § 
1114(o) or (p) or the intermediate rate between 38 U.S.C. 
1114(n) and (o) plus special monthly compensation under 38 
U.S.C. 1114(k) to receive SMC at a higher rate based on aid 
and attendance.  38 C.F.R. § 3.350(h).  

The Veteran does not meet the threshold requirements for 
attaining any of the required levels of SMC to warrant 
consideration of a higher rate based on aid and attendance.  
In this regard, the Veteran is not service-connected for 
visual impairment and, during her March 2010 hearing, she 
withdrew her claim for service connection for a peripheral 
vision disorder.  There is also no indication that she has 
loss or loss of use of one or both hands or feet, or any 
extremity attributable to service-connected disability , with 
loss of use defined as a showing that "no effective function 
remains other than that which would be equally well served by 
an amputation stump at the site of election below elbow or 
knee with use of a suitable prosthetic appliance."  The 
Board has considered the fact that, during the March 2010 
hearing, the Veteran testified that she used a walker in her 
home; however, there is simply no evidence or indication that 
the Veteran has loss of use of both feet attributable to 
service-connected disability as required for SMC at the (l) 
rate.  See 38 C.F.R. § 3.350(a)(2), (b).  

There is also no evidence that she experiences paraplegia as 
a result of service-connected disability.  The Board has 
considered the fact that, in the separate decision and remand 
issued on this date, several claims for service connection 
are being remanded for further development.  Even if the 
Veteran were to be awarded a single, permanent disability 
independently ratable at 100 percent, her rate of SMC would 
be elevated to the next higher intermediate rate, that is, 
the intermediate rate between (m) and (n).  38 C.F.R. 
§ 3.350(f)(4).  As such, she would still not meet the 
threshold requirement for consideration of a higher rate of 
SMC based on aid and attendance, pursuant to 38 U.S.C.A. 
§ 1114(r).   

The Board appreciates the significant degree of difficulty 
produced by the Veteran's service-connected disabilities, and 
notes that she is currently receiving SMC at a rate which 
includes consideration of her need for regular aid and 
attendance.  The rates provided in 38 U.S.C.A. § 1114(r) 
presuppose that SMC is in effect at a level higher than the 
intermediate rate between (l) and (m); rather, it is required 
that the (o) rate, the maximum (p) rate, or the intermediate 
rate between (n) and (o) with the (k) rate, be in effect 
prior to an allowance of either the (r)(1) or (r)(2) rate.  
Because those levels of SMC are not warranted in the 
Veteran's case, she is not entitled to the additional 
allowances set forth for the need of regular aid and 
attendance or the need of a higher level of care under the 
provisions of 38 U.S.C.A. § 1114(r).

For all the foregoing reasons, the Board finds that the claim 
for a higher level of SMC based on the need for aid and 
attendance must be denied.  In arriving at the decision to 
deny the claim, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).


ORDER

Entitlement to a higher level of SMC based on the need for 
aid and attendance is denied.  




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


